DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on July 05, 2022 and is acknowledged and the amendment of the specification is entered.
Allowable Subject Matter
Claims 26, 29-45 and 48 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Roth US Publication (2017/0074098), discloses a tool system for a machine tool for machining vegetable or mineral materials having a tool holder, a tool, a tool body with a supporting surface and a fitting element,
however It is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
Claim 26 
“…wherein the tool holder includes a counter element formed as an indentation in the tool holder, the counter element including first and second indentation portions molded in the tool holder, the first and second indentation portions being configured to receive the first and second molded regions of the tool body, the first indentation portion being non-circular and complementary to the non-circular first contour such that engagement of the non-circular first contour of the first molded region with the non-circular first indentation portion prevents rotation of the tool relative to the tool holder.”.
Claim 40 
“…wherein the first contour is symmetrical about a first axis of symmetry; wherein the second contour is symmetrical about a second axis of symmetry; and wherein the first and second axes of symmetry of the first and second contours are angularly offset by an angle relative to one another about an axis parallel to the first direction.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 23, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725   



/JESSICA CAHILL/Primary Examiner, Art Unit 3753